Citation Nr: 0200665	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for motor neuron disease 
claimed as post-polio syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran was a seamen in the Merchant Marines from 
December 1941 to August 1945.  A determination has already 
been accomplished as to the dates of service which may be 
considered active duty for purposes of entitlement to VA 
benefits.  A listing of such dates is not necessary for 
purposes of this Remand.


REMAND

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to its duty-to-assist 
obligation, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law was 
made applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In connection with the VA's duty to assist, the RO should 
provide the veteran information concerning the possibility 
that some pertinent service records might be available 
through the Marine Index Bureau, Inc. (MIB).  The RO's 
attention is directed to VA Adjudication Procedure Manual M-
21, Part III, Chapter 4, Subchapter VI, Section 4.31(h) 
[Manual M-21-1] and Addendum E concerning procedures to 
follow when records in support of a claim based on Merchant 
Marine Service cannot be located.  This same section should 
be reviewed to assure that all possible development to obtain 
service medical records has been accomplished.

Under the circumstances of this case, the Board finds that 
further action is needed.  Accordingly, this matter is 
REMANDED to the RO for the following actions: 

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the corresponding regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as the regulatory changes, are fully 
complied with and satisfied.

2.  The RO should forward to the veteran 
a letter pertaining to his obtaining 
records from the MIB.  A sample letter 
appears in M-21, the citation to which is 
given above.

3.  The RO should comply with M-21 
provisions concerning procedures to 
follow when service medical records are 
unavailable; that is, it should provide 
the veteran examples of alternate forms 
of evidence he may submit in support of 
his claim.  He should also be asked to 
provide evidence of continuity of 
treatment for the alleged conditions from 
date of separation to present.  The 
disabilities claimed must have occurred 
during actual voyages, not merely while 
attached to a vessel.  The RO should also 
assure that all sources of records for 
Merchant Marines mentioned in M-21 have 
been investigated.

4. The RO should accomplish any other 
development deemed appropriate.  Finally, 
the RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for the disability at issue, 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain compliance not only with 
the Board's earlier remand directives, but also applicable 
due process requirements.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




